DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 10/20/2021. 
Claims 1-10 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keidar (WO 2012/167089 A1) in view of Sailer (US 2014/0370203 A1).
Regarding claim 1, Keidar discloses a micro-sized cold atmospheric plasma accessory comprising: a tube (Fig. 2; body 121); an active electrode within said tube (Fig. 2; central electrode 126 is located at the center of the body 121); and a nozzle at a distal end of said tube (Fig. 2; distal end of syringe body 121 has narrowed neck 123 with distal opening/nozzle 129); wherein a distal end diameter of said tube 124, distal end 122, and a narrowed neck 123 having a smaller diameter than distal section 122).  
However, Keidar fails to teach the nozzle having an inner diameter less than 1 mm and a length greater than 15 mm and less than 30mm. 
Sailer in a similar field of endeavor teaches a micro-cold spray deposition system creating a focused beam while maintaining only slightly elevated temperatures, as compared to thermal sprays which utilize high temperature plasma plumes. The focused beam being grated through a distal nozzle portion. 
Sailer further teaches the nozzle as having an inner diameter less than 1 mm (Para. [0042] discusses the exit opening 36 of nozzle 14 as having a diameter of approximately 50 µm to 500 µm) and a length greater than 15 mm and less than 30 mm (Para. [0047] discusses the length of the nozzle as being 19 mm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sailer into the device of Keidar, as Sailer discusses and teaches the benefit of a nozzle as having these size parameters in order to create (Para. [0015]) small, defined features such as those required in the direct write process for microelectronic applications.  
Regarding claim 2, Sailer further teaches said nozzle is as being between 15-25 mm in length (Para. [0047] discusses the length of the nozzle as being 19 mm).  
Regarding claim 5, Sailer further teaches said nozzle having a distal end inner diameter less than 280 µm. (Para. [0047] discusses linearly converging nozzle 14 as having an exit diameter of 200 µm)
Regarding claim 6, Keidar further teaches a return electrode on an outside of said tube (Fig. 2; ring electrode 128 is located around distal opening/nozzle 129
Regarding claim 8, the recited methods are considered inherent in the ordinary use of the device as described in claim 1 as rejected under Keidar in view of Sailer. 
Regarding claim 9, Sailer further teaches a nozzle having a constant inner diameter of less than 280 µm.  Fig. 9 shows an improved nozzle 50 with a constant diameter cylindrical section 58 having a diameter of 100 µm.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Sailer into the device of Keidar, as Sailer teaches (Para. [0061]- [0062]) this improved nozzle as generating a smaller, more collimated, beam width, which allows the device to create small dimensions on temperature sensitive surfaces. 
Regarding claim 10, Keidar teaches a micro-sized cold atmospheric plasma accessory comprising: a first tube (Fig. 2; body 121); an active electrode within said first tube (Fig. 2; central electrode 126 is located at the center of the body 121); and a second tube at a distal end of said tube (Fig. 2; distal end of syringe body 121 has narrowed neck 123 with distal opening/nozzle 129), wherein a distal end diameter of said first tube is greater than said inner diameter of said second tube (Para. [0020] discusses the main syringe body having a proximal end 124, distal end 122, and a narrowed neck 123 having a smaller diameter than distal section 122).  
However Keidar fails to teach said second tube having a constant inner diameter less than 1 mm and a length greater than 15mm and less than 30mm.
Sailer in a similar field of endeavor teaches a micro-cold spray deposition system creating a focused beam while maintaining only slightly elevated temperatures, as compared to thermal sprays which utilize high temperature plasma plumes. The focused beam being grated through a distal nozzle portion. 
Sailer further teaches the nozzle as having an inner diameter less than 1 mm (Para. [0042] discusses the exit opening 36 of nozzle 14 as having a diameter of approximately 50 µm to 500 µm) and greater than 15 mm and less than 30 mm (Para. [0047] discusses the length of the nozzle as being 19 mm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sailer into the device of Keidar, as Sailer discusses and teaches the benefit of a nozzle as having these size parameters in order to create (Para. [0015]) small, defined features such as those required in the direct write process for microelectronic applications.  

Claims 3, 4, and 7 are rejected over Keidar (WO 2012/167089 A1) in view of Sailer (US 2014/0370203 A1), further in view of Sheperak (WO 2012/168443 A2).
Regarding claim 3, Keidar/Sailer teach the device as substantially claimed in claim 1, however fail to teach the nozzle comprising stainless steel. Sheperak teaches a cold plasma generating device containing a hand held nozzle. Sheperak further teaches said nozzle comprising stainless steel. (Para. [0019])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sheperak into the device of  Keidar/Sailer, as Keidar discloses the body of the device as being able to be made of a rigid material (Para. [0020]) and Sheperak discusses an analogous element as being able to be made of materials such as brass, stainless steel or others similar to those to form a hollow straight tube (Para. [0019]), and would therefore be a reasonable substitution of one known element for another to obtain predictable results. 
Regarding claim 4, Sheperak further teaches said tube having an inner diameter greater than 1 mm (Para. [0021] discusses the diameter of the quartz tubing as being 1/8 inch).   
Regarding claim 7, Sheperak further teaches said tube comprising a quartz tube (Fig. 2; cylindrical quarts tube 38).  

Response to Arguments
Applicant’s arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
	Specifically, applicant’s arguments of the limitations that art not taught by the Keidar/ Coulombe/ Berry references are moot in view of the new rejections under Keidar and Sailer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US 20150246471 A1 – teaches a variety of powder deposition techniques, such as plasma coating varieties of cold spray or thermal spraying. 
US 20130327856 A1 – teaches a cold-spray nozzle and methods such as plasma spraying for the purpose of forming a film through the use of a working gas flow path. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794